EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT is made this the 9th day of June, 2009, by and between Breda
Telephone Corp., d/b/a Western Iowa Networks, an Iowa Corporation, hereinafter
referred to as "Breda," and Charles J. Deisbeck, the Chief Executive Officer,
hereinafter referred to as "Chuck."
 
WHEREAS, the parties hereto desire to enter into a mutual agreement wherein
Breda shall employ Chuck as its Chief Executive Officer.
 
WHEREAS, the parties hereto desire to enter into an agreement based upon terms
and conditions set forth below.
 
NOW, therefore in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:
 
1.           Employment and Duties.  Breda employs Chuck in the capacity as
Chief Executive Officer subject to the control of the Board of Directors.  Chuck
shall perform such duties as shall be assigned to him from time to time by the
Board of Directors.
 
2.           Term.  The term of this Agreement shall begin on July 1, 2009, and
shall terminate on June 30, 2012.
 
3.           Compensation.  During the term of this agreement, Breda shall pay
Chuck a salary and bonus as follows:
 
 
a.
Salary.  Chuck's yearly salary for the year beginning July 1, 2009, to June 30,
2010, shall be $136,000.00.  Chuck's yearly salary for the years beginning July
1, 2010, and July 1, 2011, shall be set by the Board of Directors.  Chuck's
yearly salary for those years will not be less than $136,000.00.  Chuck's yearly
salary will be payable in accordance with Breda's regular payroll procedures.

 
 
b.
Bonus.  If Chuck is employed on June 30th of the fiscal years of 2010, 2011 and
2012, he shall be entitled to a bonus for each of those years.  The Board of
Directors shall set up a procedure for the determination of this bonus.  The
final determination as to the amount of the bonus rests solely with the Board of
Directors.

 
 
 
E-2

--------------------------------------------------------------------------------

 
 
4.           Duties.  Chuck shall devote his entire attention and energy to the
business and affairs of Breda and shall not be engaged in any other business
activity, whether or not such business activity is for the pursuit of gain,
profit or other pecuniary advantages, unless Breda consents to Chuck's
involvement in such business activities.  In this capacity, Chuck shall be
responsible for all the affairs and operations of the company.  Breda may, from
time to time, extend or curtail Chuck's precise services.
 
5.           Employee Benefits.  Chuck shall be entitled to any retirement
benefits as offered by Breda to its other employees.  Chuck will receive health
insurance for both he and his wife, and all other employee benefits, a list of
said benefits is attached hereto and made a part hereof.
 
6.           Vacation.  Chuck shall be entitled to four (4) weeks paid vacation
each year of this Agreement.
 
7.           Expenses.  Chuck may incur reasonable expenses for promoting
Breda's business, including expenses for entertainment, travel and similar
items.  Breda will reimburse Chuck for all such expenses upon Chuck's periodic
presentation of the itemized account of such expenditures.
 
8.           Termination Without Cause.  Breda may, without cause, terminate
this agreement at any time by giving sixty (60) days written notice to
Chuck.  In that event, Chuck, if requested by Breda, shall continue to render
his services and shall be paid his regular compensation up to the date of
termination.  In addition, Chuck will be paid on the date of termination a
severance allowance equal to six (6) months of his regular pay, if he is
terminated during the first year of this Agreement; the equivalent of four (4)
months of his pay if he is terminated during the second year of this Agreement;
and the equivalent of two (2) months pay if he is terminated during the third
year of this Agreement.
 
Chuck may, without cause, terminate this agreement by giving sixty (60) days
notice to Breda.  In such event, Chuck shall continue to render his services to
Breda and shall be paid his regular compensation until the date of termination,
but he shall not receive any severance allowance.
 
9.           Termination for Cause.  Breda may terminate this agreement for
cause upon five (5) days written notice to Chuck stating the reason for said
termination.  Matters that would be considered terminable for cause would
include, but not be limited to:
 

 
a. 
Fraud or theft;

 
 
E-3

--------------------------------------------------------------------------------

 
 

 
b. 
Falsifying records;

 
c.
Refusal to carry out a specific order of the Board of Directors;

 
d.
Abuse, discrimination, or harassment of other employees;

 
e.
Unauthorized dissemination of records or information;

 
f.
Possession of illegal drugs or weapons while on Breda property;

 
g.
Conviction of a crime, the nature of which would be calculated to render an
employee undesirable as Chief Executive Officer and detrimental to the best
interest of the company; and

 
h.
Using or possessing intoxicants or narcotics of any kind while on company
premises or being at work under the influence of such substances.

 
10.           Illness or Disability.   If Chuck is absent from his employment by
reason of illness or other incapacity for more than twenty (20) consecutive
weeks, Breda may, after such twenty (20) consecutive weeks, terminate Chuck's
employment by furnishing him notice of termination.  Breda shall pay Chuck
compensation during any period of illness or incapacity in accordance with
Breda's sick pay policy then in effect.  If Chuck is terminated for illness or
disability, he will not be entitled to severance pay.
 
11.           Restrictive Covenants. During the term of this agreement, and for
a period of one (1) year hereafter, Chuck shall not, either as an individual or
on his own account, or as a partner, joint venture, employee, agent, officer,
director or shareholder, directly or indirectly (a) enter into or engage in any
business competitive with that of Breda within a fifty (50) mile area in which
Breda is then doing business; and (b) solicit or attempt to solicit any of
Breda's customers with the intent or purpose to perform services for such
customers which are the same or similar to those provided to the customers by
Breda, or to sell to such customers goods which are the same or similar to those
provided to customers by Breda.
 
12.           Confidential Information.  Chuck acknowledges and agrees that all
information of a technical or business nature, such as know how, trade secrets,
business plans, data, processes, techniques, customer information, inventions,
discoveries and devices, acquired by Chuck in the course of his employment under
this agreement, is valuable, proprietary information of Breda.  Chuck agrees
that such confidential information whether in written, verbal or model form
shall not be disclosed to anyone outside of the employment of Breda, without
Breda's written consent.
 
13.           Return of Documents.  Upon the termination of Chuck's employment
with or without cause, Chuck shall immediately return and deliver to Breda and
shall not retain any originals or copies of any books, papers, price lists,
customer contacts, bids, customer lists, files, notebooks or any other documents
containing any of the confidential
 
E-4

--------------------------------------------------------------------------------

 
 
information or otherwise relating to Chuck's performance of duties under this
agreement.  Chuck further acknowledges and agrees that all such documents are
Breda's sole and exclusive property.
 
14.           Construction of Agreement. This agreement shall be interpreted,
constructed and governed by and under the laws of the State of Iowa.  If any
provision or clause of this agreement or the application thereof to either party
is held to be invalid by a court of competent jurisdiction, then such provision
shall be severed therefrom and such invalidity shall not effect any other
provision of this agreement.
 
 
a.
In the event that the provisions of paragraph 13 shall ever be deemed to exceed
the time or geographical limits permitted by applicable law, then such provision
shall be reformed to the maximum time and geographical limits permitted by
applicable law.

 
 
b.
The representations, warranties, covenants and agreements of the parties shall
be revived continuously during the Term, or in consideration of the compensation
paid to Chuck and shall survive the termination of this agreement.

 
 
c.
This agreement contains the entire agreement between the parties hereto with
respect to the subject matter hereof, and there are no understandings,
representations or warranties of any kind between the parties except as
expressly set forth herein.

 
 
d.
Neither this agreement nor any right or obligation of Chuck hereunder may be
assigned by Chuck without the prior written consent of Breda.

 
 
e.
Subject thereto, this agreement and the covenants and conditions herein
contained shall enure to the benefit of and shall be binding upon the parties
hereto and their respective successors and permitted assigns.

 

   
BREDA TELEPHONE CORP.
                     
6/09/09
 
By:
/s/ Charles Thatcher,   Date    
Charles Thatcher, President
                     
6/09/09
  /s/ Charles J. Deisbeck   Date   Charles J. Deisbeck  

 
E-5

--------------------------------------------------------------------------------